Citation Nr: 1641627	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  10-49 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for osteoarthritis of the lumbar spine. 

2.  Entitlement to an initial rating higher than 10 percent for osteoarthritis of the left hip.

3.  Entitlement to an initial rating higher than 10 percent for osteoarthritis of the right hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 
INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1973 to October 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (hereinafter Agency of Original Jurisdiction (AOJ)).  

In his December 2010 VA Form 9 Substantive Appeal, the Veteran also appealed the denial of service connection for peptic ulcer disease with gastritis.  In a May 2016 rating decision, however, service connection for peptic ulcer disease with gastritis was granted with an evaluation of 60 percent effective November 17, 2009.  As the benefit sought on appeal has been granted, the Board no longer has jurisdiction over this issue.  

The Board also notes that in his December 2010 VA Form 9 Substantive Appeal, the Veteran requested to appear at a hearing before a member of the Board.  He was scheduled for a hearing in August 2016 but the AOJ has indicated that he canceled his hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704 (e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran appeals the denial of an initial rating higher than 10 percent for osteoarthritis of the lumbar spine, an initial rating higher than 10 percent for osteoarthritis of the left hip and an initial rating higher than 10 percent for osteoarthritis of the right hip.  The evidence shows that the Veteran was last examined for VA compensation purposes in January 2011.  To ensure that the record reflects the current severity of his disabilities, a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Furthermore, subsequent to the January 2011 VA examination, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the claims file reveals that neither the January 2011 VA examination nor the VA treatment records demonstrate range of motion testing for the lumbar spine and/or hips in passive motion, weight-bearing, and nonweight-bearing situations.  In short, the VA examination is inadequate.  Thus, at present, none of the medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59.

As such, a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected lumbar spine and hip disabilities.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for the lumbar spine and both hips in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  On remand, ongoing VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA outpatient treatment records since April 2016.

2. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine and hip disabilities.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should provide information concerning the nature and extent of the disabilities.  Also, range of motion findings reported in degrees must be provided in the examination report.  The examination report should include findings consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement and on flare-ups must be noted in the examination report, if applicable.  

Also, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA examination must include range of motion testing for the lumbar spine and both hips in the following areas:

    Active motion;
    Passive motion;
    Weight-bearing; and
    Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination should also include a statement as to the effect of the Veteran's service-connected lumbar spine and hip disabilities on his occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

3. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

